Citation Nr: 0833377	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  06-00 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Lincoln, Nebraska


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
hyperacidity and gastroesophageal disease (GERD).


REPRESENTATION

Appellant represented by:	Anthony E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

D. Bredehorst





INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1982 to April 1986 and from November 1986 to November 
1990.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Lincoln RO.  The case was before the board in May 2008, when 
this matter was remanded for additional development.


FINDING OF FACT

In July 2008 the veteran, without any good cause shown or 
alleged, failed to report for a VA examination scheduled in 
connection with his claim for an increased rating for 
hyperacidity and GERD.


CONCLUSION OF LAW

Because the veteran failed to report for a VA examination 
scheduled in connection with the claim, his claim for an 
increased rating for hyperacidity and GERD must be denied.  
38 C.F.R. §  3.655(b) (2007); Sabonis v. Brown, 6 Vet. App. 
426 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  See; 38 C.F.R. § 3.159(b)(1)(including 
as amended effective May 30, 2008; 73 Fed. Reg. 23353 (April 
30, 2008)).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), the U.S. Court of Appeals for Veterans Claims 
(Court) held that in an increased rating claim, VCAA notice 
must include with some specificity notice of what evidence is 
needed to support the claim.  

A May 2005 letter (prior to the RO's initial adjudication of 
the claim) informed the veteran of the information required 
of him to enable VA to obtain evidence in support of his 
claim, the assistance that VA would provide to obtain 
evidence and information in support of his claim, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  March and (particularly) 
June 2006 letters provided Vazquez-compliant notice.  The 
veteran had ample opportunity to respond/supplement the 
record, and the claim was thereafter readjudicated.  See 
March 2008 SSOC.  A June 2008 letter advised the veteran of 
the consequences of a failure to report for a VA examination.  
In July 2008, he indicated that he did not have any 
additional evidence to submit, and waived any waiting 
periods.  Significantly, the veteran is represented by an 
attorney who is presumably well-versed in governing 
law/regulations, and is keeping the veteran informed.  The 
veteran is not prejudiced by any technical notice timing or 
content defect that may have occurred earlier, nor is it so 
alleged.

The RO has obtained all pertinent/identified records that 
could be obtained, and all evidence constructively of record 
has been secured.  VA scheduled the veteran for the 
examination ordered by the Board.  VA's duty to assist is 
met.

II Analysis

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.   See 38 U.S.C.A. § 5107(a); 
38 C.F.R. §§ 3.103, 3.159.  VA's duty to assist includes 
obtaining medical records and medical examinations when 
indicated by the facts and circumstances of the case.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  Individuals for whom 
reexaminations have been authorized and scheduled are 
required to report for such examinations.  38 C.F.R. 
§§ 3.326(a), 3.327(a).  VA regulations also address the 
consequences of a failure to report for a scheduled VA 
medical examination and provide that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination, 
and a claimant, without good cause, fails to report for such 
examination in a claim for increase, the claim shall 
[emphasis added] be denied.  38 C.F.R. § 3.655.

The critical facts in this matter are clear, and have not 
been placed in dispute.  They include that the veteran filed 
a claim for an increased rating for his service-connected 
hyperacidity and GERD; that the RO denied the claim; that he 
appealed the denial to the Board; that the Board found that a 
VA examination was necessary, and remanded the case for such 
evidentiary development; that the RO arranged for the veteran 
to be scheduled for such examination, and advised him of the 
consequences of a failure to report (that the claim would be 
denied- See letter dated June 13, 2008); that he was notified 
of the examination; and that he failed to report for the 
examination.  Neither the veteran nor his attorney has 
alleged there was good cause for the veteran's failure to 
report.  The regulation governing when such circumstances are 
shown is clear and unequivocal, and mandates that the claim 
for increase must be denied.  See 38 C.F.R. § 3.655(b).  The 
law is dispositive.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  


ORDER

A rating in excess of 10 percent for hyperacidity and GERD is 
denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


